COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §

  ANTHONY MICHAEL BOWDEN,                        §             No. 08-19-00057-CR

                       Appellant,                §               Appeal from the

  v.                                             §              384th District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                        State.                   §             (TC# 20160D05559)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 14, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. William R. Cox, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 14, 2019.

       IT IS SO ORDERED this 16th day of October, 2019.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.